DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 30, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 5-11, 14-20, 22, 24-30, and 35-38 are canceled.
Information Disclosure Statement
	The IDS received on September 21, 2022 is improper because Applicants have not submitted the requisite fee under 37 CFR 1.17(p).
	The IDS form says that the fee under 37 CFR 1.17(p) has been submitted with said IDS.  However, Applicants’ own electronic submission says that the fee is not submitted with said IDS and there is not authorization statement to charge any deficient fees.
	Therefore, said IDS has not been considered for failing to comply with 37 CFR 1.97(c)(1) or (c)(2).
Claim Rejections - 35 USC § 112
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on December 29, 2021 is withdrawn in view of the Amendment received on March 22, 2022, canceling the rejected claim.
Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12, 13, 21, 23, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation, “the nozzle design”. The limitation lacks an antecedent basis and it is unclear just exactly what part of the nozzle’s configuration is being referenced by “the” nozzle design.
	Claim 23 is indefinite for the following reasons.
	Claim 23 recites that carrier fluid into the nozzle provides complete isolation of the nozzle from the aqueous phase of the first aqueous fluid.
	Claim 23 depends from claim 21, which further depends from claim 1.
	Claim 1 has been amended to recite that the first aqueous fluid and a second aqueous fluid is “coalesced” to form an aqueous sample fluid and that this fluid is what is being formed as a droplet within the immiscible fluid.  Therefore, claim 23 appears to be duplicative to claim 21.
	Claims 2-4, 12, 13, 21, 23, and 31-34 are indefinite by way of their dependency on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12, 13, 21, 23, and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 1 has been amended to recite, inter alia, the limitation that the “nozzle and the main channel are connected to the microfluidic substrate via a self-aligning fluid interconnect molded into the microfluidic substrate”.
There is insufficient support for such a configuration for the following reasons.
Applicants’ reference made to lines 28-30 of page 4 does not support for this limitation because that section has to do with a general discussion on self-aligning fluidic interconnect to connect the inlet channel for introducing a sample fluid to the channel.  The Office notes that Applicants had introduced this embodiment into the claims in the Amendment dated March 22, 2022, which were rejected.
The presently amended claims canceled that limitation and now require that the main channel through which the monodisperse droplets which are formed and travel through; and nozzle are connected via self-aligning fluid interconnect.  The main channel and the nozzle located downstream from where sample fluid (containing sample and reaction reagents) are provided and therefore, cannot support the present configuration.
Applicants also refer to lines 1-6 of page 43, which discusses a face seal between the microfluidic device and the interconnect.  However, this section is explicit in stating that the seal is for making a “leak-free seal between the external fluid lines and the microfluidic device.”
The main channel and the nozzle are not part of the external fluid lines but are found within the microfluidic device.  The external fluid lines are those which are fed into the microfluidic device, such as reagents and sample fluid lines as discussed above.

    PNG
    media_image1.png
    369
    837
    media_image1.png
    Greyscale
	Lastly, Applicants reference Figure 12 for support.  The figure is reproduced below:
In order to understand this figure, page 43 is referenced.  On page 43, the specification states Figure 12 shows that the entrance to the molded hole is large enough to guarantee capture but tapers down to the sealing surfaces.  The section does employ the term, “retaining ferrule”.  However, this ferrule appears to be for referencing the length of the tube which connects to the fluid interconnect:
“The external interconnect is made from a hard but flexible material such as 1/32” PEEK tubing.  The features in the microfluidic device can be molded/machined directly onto the tubing ends or molded as individual pieces and mechanically fastened to the tubing.  The retaining ferrule shown in Figure 12 would be attached during manufacturing and provide good absolute referencing of the tube length.  The ferrule could be an off-the-shelf component …” (page 43, lines 17-23)

	Therefore, all of the disclosure points to the fluid interconnect providing a connection of the outside fluid source, such as sample and reaction reagents onto the microfluidic device, prior to their entry onto the microfluidic device and not for connecting the ferrule and main channel within the device.
Therefore, a general disclosure for a specific embodiment of outside fluid connection cannot justify support for the presently claimed configuration.
Applicants are requested to provide where in the specification a support is found where the main channel and the ferrule is connected to the microfluidic substrate via a self-aligning fluid interconnect.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 12, 13, 21-23, 31, 36, and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link et al. (WO 2004/091763 A2, published October 2004) in view of Takahashi et al. (US 2006/0257893 A1, published November 16, 2006), Quake et al. (US 2002/0058332 A1, published May 16, 2002) and Tai et al. (U.S. Patent No. 6,428,053, issued August 6, 2002), made in the Office Action mailed on July 1, 2022 is withdrawn in view of the Amendment received on September 30, 2022.  There is lack of legal motivation to arrive at the structural configuration of employed microfluidic substrate of the claimed method.
The rejection of claims 32-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link et al. (WO 2004/091763 A2, published October 2004) in view of Takahashi et al. (US 2006/0257893 A1, published November 16, 2006), Quake et al. (US 2002/0058332 A1, published May 16, 2002) and Tai et al. (U.S. Patent No. 6,428,053, issued August 6, 2002), as applied to claims 1-4, 12, 13, 21-23, 31, 36, and 38 above, and further in view of Dorfman et al. (Analytical Chemistry, 2005, vol. 77, pages 3700-3704), made in the Office Action mailed on July 1, 2022 is withdrawn in view of the Amendment received on September 30, 2022.
The rejection of claim 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link et al. (WO 2004/091763 A2, published October 2004) in view of Takahashi et al. (US 2006/0257893 A1, published November 16, 2006), Quake et al. (US 2002/0058332 A1, published May 16, 2002) and Tai et al. (U.S. Patent No. 6,428,053, issued August 6, 2002), as applied to claims 1-4, 12, 13, 21-23, 31, 36, and 38 above, and further in view of Inamura et al. (US 2003/0038865 A1, published February 2003), made in the Office Action mailed on July 1, 2022 is withdrawn in view of the Amendment received on September 30, 2022, canceling the rejected claim.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 25, 2022
/YJK/